t c summary opinion united_states tax_court janice l cardiff f k a janice dunn petitioner stephen dunn intervenor v commissioner of internal revenue respondent docket no 16011-02s filed date janice l cardiff pro_se stephen dunn pro_se sylvia shaughnessy for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code as amended the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority this court must decide whether respondent abused his discretion in determining that petitioner qualified for full equitable relief under sec_6015 some of the facts in this case have been stipulated and are so found petitioner resided in oceanside california at the time she filed her petition intervenor resided in vista california at the time of the filing of the notice of intervention in this case petitioner and intervenor while married jointly filed a form_1040 u s individual_income_tax_return for the return reflects a balance due of dollar_figure neither petitioner nor intervenor paid this amount when the return was filed a portion of the amount plus statutory accruals remains unpaid petitioner and intervenor legally_separated sometime during and were divorced on date neither the divorce decree nor the marital separation agreement allocates or addresses responsibility for payment of the income_tax_liability in petitioner filed a chapter bankruptcy petition but the income_tax debt was not discharged because the tax_return was due within the 3-year period prior to the filing of the petition on date petitioner filed a form_8857 request for innocent spouse relief seeking relief from liability for the underpayment of income taxes at issue herein as well as for an unpaid income_tax deficiency for in the final notice_of_determination dated date respondent granted partial relief percent to petitioner from joint_and_several_liability for the tax_liability on the joint_return after petitioner filed the petition in this case the administrative file was forwarded to the san diego appeals_office for consideration the appeals officer recommended that petitioner be granted full relief from joint_and_several_liability for the underpayment as requested rather than only percent relief as previously determined intervenor filed his notice of intervention on date he disputes that petitioner is entitled to full equitable relief from joint liability instead of the percent relief previously granted by respondent in the final_determination letter upon which petitioner’s case is based in this case we are concerned only with sec_6015 sec_6015 provides in pertinent part sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either the secretary may relieve such individual of such liability the court applies an abuse_of_discretion standard to review respondent’s determinations under sec_6015 118_tc_106 115_tc_183 affd 282_f3d_326 5th cir 114_tc_276 as directed by sec_6015 the commissioner prescribed procedures to use in determining whether the requesting spouse qualifies for relief under sec_6015 those procedures are found in revproc_2000_15 2000_1_cb_447 revproc_2000_ sec_3 c b pincite is applicable to any liability for tax arising on or before date that was unpaid on that date the revenue_procedure includes a partial list of the positive and negative factors to be considered including whether the requesting spouse is divorced whether the requesting spouse would suffer undue economic hardship whether the requesting spouse had no reason to know that the liability would not be paid and whether the requesting spouse significantly benefitted beyond normal support from the unpaid liability id sec_4 and c b pincite no single factor will be determinative of whether equitable relief will or will not be granted in any particular case rather all factors will be considered and weighed appropriately id sec_4 in concluding that petitioner be granted full relief from liability respondent pointed out that the earlier determination erroneously computed petitioner’s liability under the community_property rules sec_6015 provides that a determination under this section is to be made without regard to community_property rules petitioner is divorced on the return dollar_figure is income from schedule e supplemental income and loss from intervenor’s s_corporation construction planning management inc the rest of the income is from petitioner’s wages as a fitness instructor of dollar_figure an annuity distribution to her of dollar_figure and unemployment_compensation to her of dollar_figure petitioner also had a loss of dollar_figure as reported on her schedule c profit or loss from business petitioner had withholding of dollar_figure and intervenor made estimated payments of dollar_figure respondent concluded that the underpayment_of_tax was due to intervenor’s failure to make estimated payments on his income intervenor strictly controlled the family finances and had total control_over the moneys he also prepared all the tax returns and presented a completed return to petitioner and told her to sign this petitioner stated that she had no reason to believe that intervenor was not paying taxes on moneys he earned she also stated that she did not have any knowledge or belief that the taxes had not been paid respondent gave petitioner the benefit of the no reason to know factor under revproc_2000_ supra petitioner submitted an income and expense declaration to respondent which showed monthly expenses exceeding her monthly income by dollar_figure at trial intervenor mentioned a house petitioner owns as a result of the divorce the house owned by petitioner and intervenor was foreclosed subsequently family friends gave petitioner a house in which she lives with her children petitioner has a tenant and uses the rent to make mortgage payments the rent is less than the interest due and no payments are made on principal petitioner explained this resulted in negative amortization and the principal increases each month respondent concluded that petitioner would suffer undue economic hardship because of the manner in which intervenor controlled the finances petitioner did not benefit beyond normal support from the unpaid liability respondent gave petitioner the benefit of this factor based on our review of the record we find that respondent did not abuse his discretion in concluding that petitioner was entitled to full relief from the joint_and_several income_tax_liability reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
